Citation Nr: 0327668	
Decision Date: 10/16/03    Archive Date: 10/28/03

DOCKET NO.  99-22 398A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral 
hammertoes, osteomyelitis and amputation of toes.  

2.  Entitlement to special monthly compensation for loss of 
use of the feet.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel




INTRODUCTION

The veteran served on active duty from June 1958 to October 
1963, when the veteran was placed on temporary disability 
retired list (TDRL).  He was formally retired in 1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1999 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

The Board notes that the veteran stated in his April 2003 
statement that he is not claiming loss of use of both feet 
but loss of toes of both feet.  However, the veteran's 
representative continued to pursue the matter, and 
consequently, that issue will be discussed briefly in the 
body of this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  Bilateral hammertoes, osteomyelitis and resultant 
amputation of the toes is not shown to be related to injury, 
disease or event noted during the veteran's military service 
and is not shown to have been caused or worsened by the 
veteran's service-connected epilepsy.  

3.  The veteran does not have a service-connected disability 
resulting in the anatomical loss or loss of use of both feet.  




CONCLUSIONS OF LAW

1.  Bilateral hammertoes, osteomyelitis and resultant 
amputation of the toes are not shown to have been incurred in 
or aggravated by military service and is not shown to have 
been proximately due to or the result of service-connected 
disability.  38 U.S.C.A. §§ 1110, 1111, 1131, 1137, 1153, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.306, 3.310a (2003).  

2.The criteria for a claim for service connection for special 
monthly compensation for loss of use of both feet have not 
been satisfied.  38 U.S.C.A. § 1114(l) (West 2002); 
38 C.F.R. § 3.350(b) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West. 
2002); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 38 
U.S.C. § 5107, was intended to have retroactive effect).  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date.  

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate his 
claim by means of the discussions in the August 1999 and 
subsequent rating decisions, the October 1999 statement of 
the case, and the May 2003 supplemental statement of the 
case.  He was specifically told that there was no evidence 
showing that he currently has a bilateral foot disability 
related to injury, disease or event noted during his military 
service.  The RO also notified him by a letter dated April 
2003 that he needed to submit evidence in support of his 
claim, such as statements from doctors who treated him for 
the condition at issue.  Therefore, VA has no outstanding 
duty to inform him that any additional information or 
evidence is needed.  

VA attempted to inform the veteran of which information and 
evidence he was to provide to VA and which information and 
evidence VA would attempt to obtain on his behalf.  A letter 
dated in April 2003, the RO asked him to specify where he had 
received treatment and solicited releases to obtain his 
private records.  The RO also informed him that it would 
request these records.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (codified as amended at 38 C.F.R. § 
3.159(c), (d)).  Here, the RO obtained the veteran's 
available service medical records.  In addition, reports of 
private treatment have been associated with the veteran's 
claims folder.  In view of the foregoing, the requirements of 
the VCAA have been met by the RO to the extent possible.  

Service Connection:  

Contentions

The veteran claims entitlement to compensation for 
hammertoes, osteomyelitis and amputation of toes of both 
feet.  He believes that as a result of hammertoes, he 
suffered osteomyelitis and subsequently, the amputation of 
two toes on each foot.  He claims that the presumption of 
soundness should be applied with respect to his hammertoe 
deformity, stating that no such disability was noted during 
his medical examination for entrance into service in 1958.  
Thus, he challenges that notations made in his service 
medical records that hammertoe deformity existed prior to his 
military service.  In the alternative, the veteran's claim of 
entitlement is based on the belief that service-connected 
disability caused and worsened his bilateral foot disability.  

The veteran's service medical records show that his medical 
examination for entrance into active service was negative for 
complaints or findings of hammertoes.  The service medical 
records compiled during the veteran's period of active 
military service are equally silent.  The first documented 
evidence of hammertoes is recorded in military medical 
reports compiled in 1968, many years following the veteran's 
separation from active service.  At that time it was 
determined to be a congenital defect that existed prior to 
military service.  

With respect to osteomyelitis and amputations, the Board 
notes that the first documented evidence of these conditions 
was recorded in private treatment reports dated in 1997.  No 
reference to the veteran's military service or condition 
arising therefrom, including epilepsy for which service 
connection has been established was noted as either 
precipitating factor or a cause for increasing the level of 
disablement.  



Law and Regulations

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The Board also notes that, generally, congenital or 
developmental defects are not diseases or injuries for the 
purpose of VA compensation.  See 38 C.F.R. § 3.303(c).  
However, a VA General Counsel precedent opinion has held that 
service connection may be granted for hereditary diseases 
which either first manifest themselves during service or 
which pre-exist service and progress at an abnormally high 
rate during service. VAOPGCPREC 67-90 (O.G.C. Prec. 67-90).  
In a separate opinion, the General Counsel found that 
service-connection may be granted for diseases (but not 
defects) of congenital, developmental or familial origin. 
VAOPGCPREC 82-90 (O.G.C. Prec. 82-90).  

The veteran shall be presumed to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities or disorders noted at the time of the 
examination, acceptance and enrollment for service.  
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

Clear and unmistakable evidence demonstrating that the injury 
or disease existed before acceptance and enrollment and was 
not aggravated by such service rebuts this presumption.  
38 U.S.C.A. §§ 1111, 1132.  This presumption attaches only 
where there has been an induction examination in which the 
later-complained-of disability was not detected.  Crowe v. 
Brown, 7 Vet. App. 238 (1994).  In Crowe, supra, the United 
States Court of Veterans Appeals (now the United States Court 
of Appeals for Veterans Claims, hereinafter the Court) 
vacated and remanded the Board's decision due to failure to 
provide adequate statement of reasons and bases for its 
conclusion that the presumption of soundness did not apply or 
that it was rebutted by clear and unmistakable evidence to 
the contrary.  Specifically, there was an induction 
examination report showing no abnormality, reports of 
evaluation during service that showed normal findings and a 
medical history of some difficulty prior to service.  

When a veteran's condition is properly found to have 
preexisted service, either because it is noted at the time of 
the entry into service or because, as in this case, 
preexistence was demonstrated by clear and unmistakable 
evidence, the presumption of aggravation must be considered.  
A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Clear and unmistakable evidence is 
required to rebut the presumption of aggravation where 
preservice disability underwent an increase in severity 
during service.  Jordan v. Principi, No. 00-206 (September 
26, 2002), Crowe, supra;.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.  

The presumption of aggravation may be rebutted by affirmative 
evidence that the preexisting condition was not aggravated by 
service, which may include affirmative evidence that any 
increase in disability was due to an intercurrent disease or 
injury suffered after separation from service or evidence 
sufficient, under 38 C.F.R. § 3.306, to show that the 
increase in disability was due to the natural progress of the 
preexisting condition.  Splane v. West, 216 F. 3d 1058 
(2000), 67 Fed Reg. 216 at 67792-67793 (November 7, 2002), 
codified at 38 C.F.R. § 3.306 (d) (2).  

Clearly from the statute as well as the judicial 
interpretation of the law, there must be a demonstration of 
increased disability or a worsening of the veteran's 
condition for the proper application of presumption of 
aggravation.  Jordan, supra.  The Court has held that 
temporary or intermittent inservice flare-ups of a preservice 
condition without evidence of worsening of the underlying 
condition are not sufficient to be considered aggravation in 
service.  Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991).  

The presumption of soundness on entrance into active service 
is rebutted by clear an unmistakable evidence of preexisting 
congenital spine condition.  "Congenital" by definition 
means existing at, and usually before, birth; referring to 
conditions that are present at birth, regardless or their 
causation.  Dorland's Illustrated Medical Dictionary, 27th 
ed. at 373.  As noted above, in the veteran's case, 
hammertoes were determined to be a developmental disease, 
first documented in his military medical records in 1968.  
Thus, a question that could arise in this case is whether 
clear and unmistakable evidence reveals that hammertoes 
existed prior to service.  

However, the Board observes that in the veteran's case, the 
absence of any reference to hammertoes or other foot problems 
during his active military service mitigates against a 
finding that current disablement is associated with the 
veteran's service directly.  While there has been some 
discussion as to whether or not the bilateral foot condition 
existed prior to service, the absence of any reference to 
complaint or treatment in service equally mitigates against 
any consideration for aggravation of a preexisting condition.  
The veteran is indeed correct about the application of the 
presumption of soundness in his case, as there was no 
disability noted on his entrance examination.  However, where 
no disability is shown in the remainder of active service, 
the record fails to equally to support an allegation of 
either direct service connection the aggravation of a 
preexisting condition.  

In the alternative argument, service connection may be 
established for disability that is proximately due to or the 
result of service-connected disability.  
38 C.F.R. § 3.310(a).  The Court has held that entitlement to 
service connection may be granted for aggravation of a non 
service-connected condition by a service-connected condition.  
This determination rests upon the meaning of disability, 
defined for this purpose as "any additional impairment of 
earning capacity resulting from an already service-connected 
condition, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service-connected condition."  See Allen v. Brown, 7 Vet. 
App. 439, at 446 and 448 (1995).  

The veteran appears to claim that the service-connected 
epilepsy may have caused or worsened his existing foot 
condition.  However, no medical evidence is contained in the 
record to support that proposition.  The veteran has not 
submitted reports of treatment demonstrating a nexus opinion 
and despite direct inquiry in April 2003, did not identify 
medical provider who would be able to supply that type of 
opinion.  

The veteran is advised that while his allegation of 
entitlement to service connection has been taken into 
consideration such statements are probative only to the 
extent that a layperson can discuss personal experiences.  
But, generally, lay testimony cannot provide medical evidence 
because laypersons lack the competence to offer medical 
opinions.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The Board is mindful of the doctrine of benefit of the doubt.  
That doctrine requires resolution of an issue in favor of the 
claimant when there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of a matter.  38 U.S.C.A. § 5107 (West 
1991).  In this case, the Board finds that the evidence is 
not in relative equipoise, as the weight of the evidence 
compels the conclusion that the veteran's does not have 
bilateral hammertoes, osteomyelitis and bilateral toe 
amputations related to injury, disease or event of his 
military service.  Therefore, the benefit of the doubt 
doctrine is not for application.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  

Special Monthly Compensation

Special monthly compensation is payable at a specified rate 
if the veteran, as the result of service-connected 
disability, has suffered the anatomical loss or loss of use 
of both feet, or of one hand and one foot, or is blind in 
both eyes, or is permanently bedridden or so helpless as to 
be in need of regular aid and attendance.  38 U.S.C.A. § 
1114(l), 38 C.F.R. § 3.350(b).  However, in the absence of 
evidence of service connected disability the veteran cannot 
prevail under the criteria for special monthly compensation 
for loss of use of the feet.  Thus, as a matter of law, 
entitlement to special monthly compensation is not 
established.  Sabonis v. Brown, 6 Vet.App. 426 (1994).  




ORDER

Service connection for a bilateral hammertoes, osteomyelitis 
and bilateral amputations is denied.  

Special monthly compensation for loss of use of the feet is 
denied.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



